ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                              )
The City of San Diego                        )       ASBCA No. 57096
                                             )
Under Contract No. N68711-95-RP-05P90 )

APPEARANCE FOR THE APPELLANT:                        R. Clayton Welch, Esq.
                                                      Deputy City Attorney

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Stephanie Cates-Harman, Esq.
                                                      Senior Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 17 February 2015



                                                  R~
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 57096, Appeal of The City of San
Diego, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals